Citation Nr: 0701919	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  06-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asthma with nasal discharge. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran stated in his substantive appeal that his nasal 
discharges are residuals of his rheumatic fever.  He argues 
that his respiratory symptoms are a result of his 
hospitalization in service and his award of service 
connection for such treatment.  The Board construes this as a 
claim for secondary service connection for a respiratory 
disorder and the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  There is no indication in the service records of a 
respiratory disorder, and a respiratory disorder was not 
diagnosed until many years following service. 

2.  Currently diagnosed respiratory disorders are not shown 
to be related to service.  


CONCLUSION OF LAW

A lung disorder, to include asthma with nasal discharge, was 
not incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The veteran contends that service connection is warranted for 
his lung disorder, diagnosed as asthma.  He argues that he 
was treated in service and hospitalized for 18 months for a 
lung disorder.  His representative has argued that the 
veteran's asthma is a result of his treatment during service.  
Service records show that the veteran was hospitalized in 
June 1944 for rheumatic fever, tonsillitis and dermatitis.  
He received hospitalized treatment until December 1945 when 
he was found to be unfit for further general military duty.  
There is nothing in the service records showing a complaint, 
diagnosis or treatment for asthma or any respiratory 
disorder.  

Records of private examination in April 2003 and in April 
2004 contain diagnoses of asthma.  Private records show that 
the veteran also had diagnoses of bronchitis in 2003, and 
moderate persistent asthma and vasomotor rhinitis. However, 
there is no medical evidence connecting his current findings 
to service, and absent a showing of inservice manifestations 
to which the current findings could be related, the claim 
must fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board has also considered the veteran's own assertions, 
but such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2005 rating decision, and met the requirements 
noted above. A March 2006 RO letter addressed what evidence 
was needed with respect to disability rating criteria and or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining the 
veteran's treatment records, and scheduling a medical 
examination.  While the veteran has reported continuing 
treatment at a VA facility, a remand to obtain those records 
is not required since the veteran was not diagnosed with a 
respiratory disorder in service, and there is no competent 
medical evidence showing a nexus between service and the 
disorder at issue.  Current treatment records would not be 
pertinent to the claim.  Accordingly, the Board concludes 
that VA has fulfilled its duty to assist the veteran, and a 
remand for current records is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2006).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lung disorder, to include asthma 
with nasal discharge is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


